Citation Nr: 1451315	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis, claimed as nasal and sinus problems.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neurological disorder, to include as an undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma, to include as secondary to a service-connected disability.

4.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder with depressed mood.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993, to include active service in the Southwest Asia theater of operations during the Persian Gulf War. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.

In September 2013, the Veteran testified at a Travel Board hearing at VA RO in North Little Rock, Arkansas, before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.

The Board's review includes the paper and electronic records.

In an October 2008 rating decision, the RO denied entitlement to service connection for asthma on a direct basis.  In an October 2009 rating decision, the RO denied entitlement to service connection for asthma as secondary to hiatal hernia with Barrett's esophagus, reflux, intermittent hoarseness, and irritable bowel syndrome on a de novo basis.  In a February 2012 rating decision, which is one of the rating decisions on appeal, the RO adjudicated the claim for asthma as secondary to allergic rhinitis also on a de novo basis.  The RO has adjudicated the two secondary service connection claims on a de novo basis because the Veteran has raised new theories of entitlement.  The Board observes a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for asthma.

The Board must independently determine whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for asthma.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  

Although the RO issued a supplemental statement of the case on TDIU, the RO did not certify the issue for appeal apparently because the Veteran did not submit a substantive appeal on that issue.  The Veteran's TDIU claim reflects that he is asserting that he is unemployed in part due to the service-connected psychiatric disorder that is on appeal.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law the TDIU claim is essentially a component of the claim for a higher rating for the adjustment disorder.

Therefore, the issues are as stated on the title page.

Although the representative indicated that the neurological disorder only involved the lower extremities, the Veteran testified that the disorder involved the left upper extremity, to include in particular his left elbow.  Hearing transcript, pages 25-26.  A March 2013 VA treatment record reflects a diagnosis of lateral epicondylitis.

The issue of entitlement to service connection for a left elbow disorder, to include lateral epicondylitis, has been raised by the record (see hearing transcript, page 26), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board is reopening the claim of entitlement to service connection for a neurological disorder, to include an undiagnosed illness.

All issues except entitlement to a compensable rating for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On September 10, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to a compensable rating for allergic rhinitis, claimed as nasal and sinus problems, is requested.

2.  The October 2008 rating decision denying entitlement to service connection for a neurological disorder is final in the absence of a perfected appeal.

3.  The evidence associated with the claims file since the October 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neurological disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a compensable rating for allergic rhinitis, claimed as nasal and sinus problems, by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The October 2008 rating decision denying entitlement to service connection for a neurological disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The October 2008 rating decision denying entitlement to service connection for a neurological disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Allergic Rhinitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issue of entitlement to a compensable rating for allergic rhinitis, claimed as nasal and sinus problems, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a compensable rating for allergic rhinitis, claimed as nasal and sinus problems, and it is dismissed.



Neurological Disorder:  Claim to Reopen

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 

If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317 (2014).
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).
 
Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving sleep disturbances and neuropsychological signs or symptoms.  38 C.F.R. § 3.317(b).
 
In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The October 2008 rating decision denied a claim of entitlement to service connection for a neurological disorder on the basis that there was no medical nexus evidence relating a current neurological disorder to service.  The RO determined that the current neurological disorder was related to a right shoulder disorder.  The Veteran did not appeal that denial.

At the time of the October 2008 rating decision that denied entitlement to service connection for a neurological disorder, the evidence of record consisted of service, private, and VA treatment records.  Private and VA treatment records reflect conflicting medical evidence on whether the Veteran had motor neuron disease.

The evidence added to the record since the October 2008 rating decision includes VA treatment records.  A June 2012 VA treatment record reveals that the Veteran had diffuse neuropathic symptoms involving both the upper and lower extremities.  The March 2013 VA treatment record reflects a diagnosis of left carpal tunnel syndrome.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim not only because the Board is considering the claim under 38 C.F.R. § 3.317 as an undiagnosed illness but also because it addresses the previous basis for the denial, medical nexus, in that this evidence suggests that the neurological disorder is not due to a right shoulder disorder.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal of the issue of entitlement to a compensable rating for allergic rhinitis, claimed as nasal and sinus problems, is dismissed.

New and material evidence has been received to reopen a claim of service connection for a neurological disorder, to include as an undiagnosed illness.  The appeal is allowed to this extent.


REMAND

I.  Neurological Disorder:  Service Connection

With regard to the neurological disorder, the Veteran should be afforded a VA examination addressing the nature of that disorder.

VA treatment records reflect that the Veteran has been treated at the University of Arkansas Medical School Little Rock - Department of Neurology for his neurological disorder.  Though the RO attempted to obtain his treatment records in August 2008 and that school did not respond, the AOJ should make another attempt to obtain those records.

II.  Asthma:  Claim to Reopen

As for the claim regarding asthma, the AOJ must provide notice to the Veteran that he needs to submit new and material evidence to reopen that claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AOJ must then adjudicate whether new and material evidence has been received to reopen that claim.  

At the hearing, the Veteran testified that he had been treated at the Arkansas Allergy and Asthma Clinic and that a doctor there related his asthma to his service-connected allergic rhinitis.  Hearing transcript, pages 4-5.  The AOJ should afford the appellant the opportunity to submit medical nexus evidence, such as a statement from a private doctor at the Arkansas Allergy and Asthma Clinic, linking his asthma to his service-connected allergic rhinitis, and the AOJ should also attempt to obtain all records from the Arkansas Allergy and Asthma Clinic.

III.  Adjustment Disorder:  Claim for Increase

Turning to the adjustment disorder, the Veteran testified that he is currently being treated for that disorder.  Hearing transcript, page 11.  The AOJ should attempt to obtain current treatment records.  Moreover, given the passage of time since the VA examination in January 2012, the AOJ should afford the appellant another VA examination.

IV.  TDIU

As for the TDIU claim, although the Veteran submitted an unsigned VA Form 21-8940 (veteran's application for increased compensation based on individual unemployability), the AOJ should afford him another opportunity to submit a signed VA Form 21-8940.

The RO attempted to contact the United States Post Service in November 2012 but that entity did not respond.  The AOJ should make another attempt to contact the United States Postal Service to get them to complete a VA Form 21-4192, request for employment information in connection with claim for disability benefits.

A May 2011 treatment record shows that the Veteran has participated in the VA Vocational Rehabilitation program and had applied for Social Security disability benefits.  The AOJ should obtain the appellant's VA Vocational Rehabilitation file and attempt to obtain all records from the Social Security Administration regarding his claim for disability benefits.

The AOJ should afford the Veteran a VA examination addressing his unemployability due to service-connected disabilities.

As noted in the introduction section, entitlement to service connection for a left elbow disorder, to include lateral epicondylitis, has been raised by the record, but have not been adjudicated by the AOJ.  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) must be deferred because the above-mentioned service connection issue is inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

2.  The AOJ must send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) for the claim regarding asthma.  The notice must include an explanation as to what specifically constitutes new and material evidence in this particular case in light of the October 2008 rating decision denying entitlement to service connection for asthma on a direct basis and the October 2009 rating decision denying entitlement to service connection for asthma on a secondary basis.  The correspondence must provide notice to the claimant of the evidence and information necessary to establish entitlement to service connection in a manner consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant must be invited to submit any additional pertinent evidence that he has in his possession.

3.  The AOJ should afford the Veteran the opportunity to submit any medical nexus evidence, such as a statement from a private doctor at the Arkansas Allergy and Asthma Clinic, indicating that his asthma was caused or aggravated by his service-connected allergic rhinitis or that his asthma is directly related to his active service.

4.  The AOJ should provide the Veteran with a VA Form 21-8940 (veteran's application for increased compensation based on individual unemployability) and ask him to submit a completed and signed copy of that form.

5.  The AOJ should ask the Veteran to identify all treatment for his neurological disorder; asthma; psychiatric disorder; hiatal hernia with Barrett's esophagus, reflux, intermittent hoarseness, and irritable bowel syndrome; muscle tension headaches; fibromyalgia; tinnitus; and allergic rhinitis.  The AOJ should attempt to obtain all records from the University of Arkansas Medical School Little Rock - Department of Neurology and the Arkansas Allergy and Asthma Clinic.  Regardless of the claimant's response, the AOJ should obtain all records from the VA Central Arkansas Veterans Healthcare System from August 2013 to the present.

6.  The AOJ should contact the United States Post Service at the address listed in the November 9, 2012, correspondence and attempt to obtain a completed a VA Form 21-4192, request for employment information in connection with claim for disability benefits.

7.  The AOJ should contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for disability benefits.

8.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the issue of entitlement to service connection for a left elbow disorder, to include lateral epicondylitis.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this issue if he perfects an appeal thereto.

9.  Thereafter, schedule him for a VA examination to determine the nature and extent of any neurological disorder.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to any neurological disorder.

Left carpal tunnel syndrome:  

The examiner should opine whether it is at least as likely as not (50 percent or greater) that the left carpal tunnel syndrome is related to service.

Neurological symptomatology not attributed to left carpal tunnel syndrome:  

As for neurological symptomatology not attributed to left carpal tunnel syndrome, the examiner should indicate whether such complaints can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the neurological symptomatology not attributed to left carpal tunnel syndrome can be attributed to an underlying disability, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the neurological disorder is related to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

10.  Schedule the Veteran for a VA examination to determine the nature and extent of his adjustment disorder with depressed mood.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his adjustment disorder with depressed mood.  A complete rationale for any opinion offered must be provided.

11.  Schedule the Veteran for an examination to determine whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to an adjustment disorder with depressed mood; hiatal hernia with Barrett's esophagus, reflux, intermittent hoarseness, and irritable bowel syndrome; muscle tension headaches; fibromyalgia; tinnitus; and allergic rhinitis.

TDIU

The examiner must address the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected adjustment disorder with depressed mood; hiatal hernia with Barrett's esophagus, reflux, intermittent hoarseness, and irritable bowel syndrome; muscle tension headaches; fibromyalgia; tinnitus; and allergic rhinitis; and any other disability for which the AOJ grants entitlement to service connection. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

12.  Thereafter, readjudicate the issues on appeal with consideration of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


